Twiss, J.:
Upon the death of the intestate, the lot of land upon which this house was built descended to his heirs, subject to the payment of the debts of the deceased' — -to the control of the probate court, and possession of the administrator for the purposes of administration: Comp. Laws, sec. 701.
It is the duty of an administrator to administer the estate —to take care of and preserve it, to collect all moneys due to it, to pay all of its indebtedness, and render his accounts, and to dispose of the balance, if any, in his hands as required bylaw ; having done this, the estate is administered, and he is entitled to his discharge; and the heirs are entitled, in due form of law, to their respective portions of the estate.
The administrators were not authorized to erect a dwelling-house with the funds or assets of the estate, to be occupied by one of them, or for any other use or purpose; neither could they involve the estate by borrowing money with which to pay for material for and labor performed in the construction of such house. They did not have authority to *235charge tbe estate with the repayment of the money by them borrowed for this purpose.
The borrowing of this money was not a contract between Thomas F. Heath, as administrator, and the appellant, although it may have been a contract between him individually and the appellant: Tompkins’ Adm’r etc. v. Weeks et al., 26 Cal. 51; Estate of Millinovich, 5 Nev. 189; Austin et al. v. Munro et al., as executors, etc., 47 N. Y. 360.
The facts that the estate of the deceased was improved and the value of it enhanced by the erection of the house, and that the money was borrowed for the purpose of in part paying for material and labor necessaryfor the construction of the same, do not make the estate liable for the debt thus contracted; an administrator is not permitted to use the funds of his estate, or to borrow money upon its credit or liability for such speculative purpose: Merchants’ National Bank v. Weeks’ Adm’r, 53 Vt. 115 ; Tompkins v. Weeks, 26 Cal. 51, 60.
The judgment of the district coiirt is affirmed.
Hunter, C. J., and EmersoN, J., concurred.